Explanations of vote (continuation)
- (HU) I would like to see the ban on the use of cyanide in mining extended throughout the European Union. I would like us to be able to eliminate these technologies altogether in the future, in order to prevent further serious natural disasters, where various toxic materials enter our water sources. There has been such a case in Hungary, where almost all life in the river Tisza died out 10 years ago. Slovakia is also affected in this issue as the accident occurred near the border, and it intends to open mines in the near future where the same technology would be used for gold mining. This and similar issues are not disputes between two EU countries; it is our common interest to have a more sustainable environmental policy. This is why I voted in favour, this is why I would like to join the supporters of this measure.
(IT) Mr President, we are about to proceed with the ban on the use of cyanide mining technologies, because - as my fellow Members mentioned a short time ago - they have caused and continue to cause severe environmental effects and they pose critical dangers to human and animal health.
Our vote was intended to express the clear desire of the Italian IDV (Italy of Values) delegation of the Group of the Alliance of Liberals and Democrats for Europe not to negotiate fundamental rights like the health of citizens and the natural environment by subjecting them to the economic interests of a few system manufacturers. On this point, let me say that since this deals with systems for mining gold and certainly not potatoes, the proprietor companies could easily allocate adequate economic and financial resources to researching technologies that are compatible with the environment and health safety.
(RO) I wish to thank almost 500 of our fellow Members who voted overwhelmingly yesterday against the use of cyanide technologies in mining. The word 'cyanide' is synonymous with 'death'. This outright vote will do us Romanians, in particular, a big favour. One of the largest natural fields in the world is located in Transylvania. Experts estimate that it contains 300 tonnes of high purity uranium, 800 tonnes of gold and 2 000 tonnes of silver, not to mention huge quantities of other precious metals and elements. Greedy mafia gangs, both local and cross-border, are prowling around these treasures, continually increasing the aggressive tone of their propaganda, full of the most ridiculous lies.
The use of cyanide technologies would have caused a huge disaster by poisoning the environment, resulting in four mountains being blown up, nine cemeteries being destroyed and eight Christian churches being demolished. This is without mentioning the disappearance of 1 700 km of Roman galleries, with the ruins of the Roman citadel Alburnus Maior being wiped off the face of the earth, an archaeological gem described by UNESCO as a unique cultural heritage site in the world. Europe has had enough of one Chernobyl and does not need another one.
(RO) I voted against the motion for a resolution yesterday because I was asked to do so by the local communities which regard this ban as a threat to the area's development.
In fact, I believe that the amendment suggested by me and more than 40 of my fellow Members, which called for a study to be carried out to clarify the impact issue, would have been an honourable and reasonable gesture. Otherwise, the passions expressed here have only served to destroy certain communities' chance of development.
- Mr President, may I ask you why so many Members are allowed to speak loudly and rudely in private conversations when other Members are trying to express themselves?
(Applause)
I abstained on the resolution on Kyrgyzstan. Five years ago the people of Kyrgyzstan mobilised for the Tulip Revolution against the corrupt regime and for a better life for themselves. The Bakiyev government that came to power unfortunately dismally betrayed the hopes of a better life for the masses, instituting a corrupt and authoritarian regime. The new government is made up, unfortunately, of cronies of Bakiyev and has no credence in terms of a new life for the people of the region.
I support my fellow socialists from the Committee for Workers International in the region who call for elections to a new parliament but make clear that nothing will change unless workers and the rural masses have their own candidates and independent working class party to reverse the disastrous privatisations of the last 20 years, to tackle neoliberal capitalism and to institute real democratic change and new institutions controlled by working people and with genuine planning of the economy and a Socialist Federation of Central Asia.
- (LT) I am very pleased that this document was adopted by a large majority, that is to say there was hardly any opposition to it. This in itself is quite understandable since health affects all of us and those closest to us. I also congratulate the European Parliament and all citizens of the European Union as well as the rapporteur for taking such decisions today that should advance more specific and targeted actions not only to cure those suffering from cancer, but also to ensure the prevention of cancer. Unfortunately, the prognosis in terms of cancer is really terrifying, and we must concentrate our efforts to overcome it.
I voted for the adoption of this document, because I believe that an integrated view of cancer cases and fighting them should be regarded as particularly important as part of the health strategy of both the European Community and Member States. Collective and coordinated work by Member States is required to reduce the risk in the area of cancer cases.
- (SK) The report on measures to combat cancer talks about the importance of prevention in the fight against this disease.
We know that early diagnosis of this disease will increase the chances of a successful cure. The incidence of some kinds of cancer can be predicted by genetic predisposition, lifestyle and so on. In my opinion, therefore, more extensive screening could be the first effective and rapid step towards preventing many deaths. A further important step would be the transfer and dissemination of successful methods of treatment to all countries of the European Union, including centres with less experience in the treatment of cancer, in order to improve the provision of effective treatment.
In any case, however, we must applaud the work of Mr Peterle in the hope that the EU will take more extensive measures in the fight against this disease.
(IT) Mr President I would like to express my appreciation of the work carried out by the Committee on the Environment, Public Health and Food Safety and in particular the rapporteur, Mr Peterle. This development of a partnership in the battle against cancer, on a subject as sensitive as that which we faced, honours Parliament as a whole.
According to data from the World Health Organisation, around 2 million European citizens die every year from a tumour and in around 10% of the cases it was caused by being exposed to carcinogenic substances at work. I am convinced that the goal of reducing new cases by 15% by 2020 should also be pursued through joint action with the Member States. Europe must demonstrate that it is united in this area as well. In my opinion Article 66, which can guarantee the availability of medicines to everyone in every country, responds to this fundamental principle.
Mr President, that is why I voted in favour of the report.
- (HU) Ladies and gentlemen, in the past years we have seen an explosive development of information and communication technologies. The significant development and results seen in the ICT sector contributed to the development of other, previously stagnating sectors, such as mechatronics, nanotechnology, control and measurement technology. Therefore the initiative of the Commission to use ICT to meet EU 2020 goals should be applauded. I welcome the fact that we accepted this programme and I am glad that I, too, was able to vote for it. It is vital that we meet our planned targets by 2020, that is, we decrease carbon dioxide emissions and increase energy efficiency. The information and communication technology sector may be of strategic importance in the energy saving programme of the European Union and in increasing the competitiveness of European industry. However, in order to achieve it, support is needed for the standardisation of measuring devices as soon as possible, for starting research projects, and for passing a package of measures aimed at decreasing consumption and improving production and service supply management.
(IT) Mr President, I voted for and support the valuable work presented by Mr Prodi, in conclusion of the significant work carried out by the European Commission.
I represent southern Italy, which is located in the south of Europe in the Mediterranean basin. Our people have put their faith in us and deserve not to find themselves unprepared for the effects of climate change in our regions and our countryside, which depends primarily on agriculture, fishing and tourism and is largely made up of more vulnerable communities and social groups.
Hence I believe that solidarity among the different States and areas is fundamental, not least in the response to this new strategy that we are putting into action. Obviously it is very difficult to speak with all this confusion; in any case I am finishing. I applaud the implementation of the Solidarity Fund instrument, for which I am the rapporteur for the Group of the European People's Party (Christian Democrats), as additional support for a prompt and effective answer to the effects of climate change. It really is impossible to speak.
- Mr President, I support the Commission's white paper and the report by Mr Prodi. I think that such a white paper is especially needed in the aftermath of the Copenhagen climate change talks. The results that we saw in Copenhagen are definitely not enough. The non-binding document that was agreed in Copenhagen to halt global warming at +2°C would still mean a warming scenario for Europe, something that would be marked by extreme regional climate changes.
We need to pay special attention to the way we produce our energy. We need to make stronger efforts to set up a tangible common energy policy. We must support research into environmentally friendly technologies, but also set up clear policy frameworks on how renewable-energy technologies can be introduced and mainstreamed in our economies.
I hope this white paper will push the EU in the right direction and will result in some tangible policy action.
(DE) Mr President, I support the motion which Mr Prodi has tabled today. However, the amendment to this report tabled by the Group of the European People's Party (Christian Democrats) and, in particular, by Mr Seeber, which has unfortunately been adopted by plenary, seems to me to be more questionable. I am concerned that the conservatives are using this method to reintroduce nuclear power by the back door. Promoting low-carbon energy sources is a well-known argument used by the nuclear lobby. I would like to emphasise the fact that the Prodi report is definitely going in a different direction. As an Austrian, I do not regard nuclear power as renewable energy. It is very important for me to make it clear that I have not voted in favour of this paragraph today.